Title: To James Madison from Frederick Beasley, 13 December 1824
From: Beasley, Frederick
To: Madison, James


        
          My Dear President
          Philadelphia Decr 13th. 1824
        
        I have heard so much of the College you are establishing in your vicinity, that I have really a curiosity to know some more particulars of it, than have yet reached me. The system of education sketched out by its Trustees & published in the papers some years ago, I have seen & entirely approved of. But what I feel most curiosity to be acquainted with is the system of government wh I am told is intended to be introduced. As there is novelty in this & various reports about it, if it would not be intruding too much upon that time wh is, no doubt, devoted to purposes useful to your Country,

you, will much oblige me by sending to me any documents in your possession wh. contain a statement of the matter. There is one principle, I am told, to be introduced into the government of your Institution of wh. I have often thought, but have not yet come to any certain & definite conclusions about it. This is the introduction of Persons, distinct from the body of Professors into the government, & in some degree even the students themselves. This has often struck me as a desirable thing, if it could be safely accomplished. Many evils so much complained of in our Seminaries at present, might be remedied with the utmost facility by the young gentlemen themselves, if they could be induced to take part in the discipline of the Institution with wh they are connected. The frequent expulsions wh take place every year from our different Seminaries, & the tumult & disorders wh. so frequently convulse them, convince me that we have not yet suited our systems of College discipline to our manners. Our youth are accustomed to scarcely any restraints on the domestick state, & yet we expect them, of a sudden, to acquiesce readily under the controul, in some instances, of a tolerably severe discipline in College. As our Government is different from those of other Nations, why not endeavour in some degree to suit the laws of our Institutions to the state of publick manners? Is it impossible to have the affairs of our Colleges so conducted, that they shall not be so continually agitated & disturbed by the passions of the young, & in a measure, the great purposes for wh. they were instituted, defeated? I feel assured that there must be some deficiency in the very constitution of our Seminaries. They should either be so ordered, as that all resistance to the laws, should be put out of the question or entirely precluded to the pupils by the overpowering force of that authority with wh. the officers are invested, or else, they should be rendered more free & lenient in their government & the students themselves allowed to participate in it. Upon these points I find extremely difficult to arrive at definite conclusions. It would give me great satisfaction to understand your views & those of President Jefferson about them.
        I hope I shall not be regarded as intruding upon your valuable time, by making the above-mentioned request. I am almost entirely unknown to you, but as I had the honour some time ago of presenting to you a work denominated a “search of truth in the science of the human mind” you may recollect my name & the station wh. I occupy in this City. This station interests me greatly in the subject of this letter. Our common Country is every day rising into importance & respectability & no small portion of her future glory will depend upon the progress of those Seminaries of learning wh. she is now founding. The generous interest wh. you have always discovered in this subject, induces me to hope that the application wh. I have made to you will not be regarded as obtrusive. The University you

& Mr. Jefferson are founding at Charlotte[s]ville is, indeed, a noble establishment, as a beginning, & I doubt not, at some future day will become the Oxford of your native state. I could not conceive of your time being more nobly occupied than in an attendance to such an undertaking. Virginia, will owe you unceasing gratitude on this account. I perceive you have obtained some Professors from England to teach various branches of learning, but I do not discover that you have made provision for instruction in the sciences of moral philosophy & Metaphysicks. I hope you do not intend to omit these my two favourite branches. None can be more important in forming the minds & morals of the young. Excuse me, my respected President, for this intrusion upon your time & attention; by one who, altho a great admirer of yours, is almost unknown to you & believe me with the highest respect yr. obt. servt.
        
          Frederic Beasley
        
      